NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MARY BLEVINS,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7089
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-353, Judge Alan G. Lance, Sr.
                ______________________

              Decided: January 13, 2014
               ______________________

   MARY BLEVINS, of Burton, Texas, pro se.

    ROBERT C. BIGLER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, SCOTT D. AUSTIN, Assistant Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and SAVANNAH H. CONNALLY, Attorney,
2                                      BLEVINS   v. SHINSEKI



United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

Before RADER, Chief Judge, REYNA, and WALLACH, Circuit
                       Judges.
PER CURIAM.
    Mary Blevins appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming the Board of Veterans’ Appeals’
(“Board”) denial of service connection and subsequent
denial of her request to reopen her previously-denied
claim. Blevins v. Shinseki, No. 12-353, 2013 U.S. App.
Vet. Claims LEXIS 399 (Vet. App. Mar. 19, 2013) (“Veter-
ans Court Decision”). This court affirms the decision of
the Veterans Court.
                      BACKGROUND
    The veteran, Elmer G. Blevins, served in the U.S.
Army Air Force from November 1945 to February 1947.
During active service, Mr. Blevins received two awards:
the Army of Occupation Medal and the World War II
Victory Medal. In November 1988, Mr. Blevins died of
cardiopulmonary arrest, which was due to ischemic heart
disease. At the time of his death, Mr. Blevins had service
connection for residuals of a broken nose.
    Appellant, Mary Blevins, is the widow of the veteran.
In November 1997 she filed a claim for entitlement to
service connection, arguing that military service was the
cause of Mr. Blevins’s death. Her claim was denied by the
Houston, Texas Veterans’ Affairs (“VA”) Regional Office
(“RO”) because the RO found no connection between
service and Mr. Blevins’s death. Ms. Blevins did not
appeal this decision and it became final.
    In July 2009 Ms. Blevins filed a request to reopen her
claim. This request was denied in February 2010 by the
BLEVINS   v. SHINSEKI                                     3



St. Paul, Minnesota RO, which explained that Ms. Blevins
had not submitted new and material evidence sufficient to
reopen the claim. Ms. Blevins requested review by a
decision review officer in July 2010 and offered additional
lay evidence. The Houston RO denied the request and
issued a Statement of the Case. Ms. Blevins then ap-
pealed to the Board in January 2011, but it also found she
had not submitted sufficiently new and material evidence
to reopen her claim. Specifically, the Board found that
“although the evidence was new, it was cumulative of
evidence already in the record at the time of the Decem-
ber 1997 RO decision and did not demonstrate that the
veteran’s cause of death was related to his service-
connected [nose] injury.” Resp’t’s App. (“App.”) 6.
    Ms. Blevins appealed to the Veterans Court, and ar-
gued the merits of her claim: specifically that Mr.
Blevins’s death was related to his in-service nose injury.
The Veterans Court declined to address this argument,
explaining the only issue on appeal was whether the
Board correctly determined that there was not sufficient
new or material evidence related to Ms. Blevins’s claim.
Ms. Blevins also argued the VA failed to acquire all of the
veteran’s service records. The Veterans Court dismissed
this as unfounded since she did not identify any missing
relevant records.
    Ms. Blevins also contended, for the first time, that Mr.
Blevins had post-traumatic stress disorder (“PTSD”) as a
result of events that happened in service, and that he
medicated his PTSD with alcohol, which caused the heart
disease that ultimately led to his death. The Veterans
Court determined that, because Ms. Blevins had not
raised the PTSD issue before the Board, the Board “had
no duty to consider it.” Id. The Veterans Court likewise
did not address this issue, except to explain that Ms.
Blevins could submit additional arguments and evidence
to the VA in a new claim to reopen.
4                                         BLEVINS   v. SHINSEKI



    Ms. Blevins filed this timely appeal.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Pursuant to 38 U.S.C.
§ 7292(a) (2012), this court has jurisdiction to review “the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” This court must affirm a decision
by the Veterans Court unless it is “(A) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accord-
ance with law; (B) contrary to constitutional right, power,
privilege, or immunity; (C) in excess of statutory jurisdic-
tion, authority, or limitations, or in violation of a statuto-
ry right; or (D) without observance of procedure required
by law.” 38 U.S.C. § 7292(d)(1). Except to the extent that
a constitutional issue is presented, this court may not
review “a challenge to a factual determination,” or “a
challenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2). The Veterans
Court’s legal determinations are reviewed de novo.
Cushman v. Shinseki, 576 F.3d 1290, 1296 (Fed. Cir.
2009).
    Ms. Blevins argues that PTSD “is what caused [Mr.
Blevins’s] illness and eventually [his] death.” Appellant’s
Informal Br. 2. She requests that this court “accept PTSD
as [the] reason for [Mr. Blevins’s] illness. Not [the] nose
injury.” Id. Construing these arguments liberally, Ms.
Blevins appears to contend that the Veterans Court
legally erred in refusing to consider her claim for entitle-
ment based on the new allegation related to PTSD.
    This court has jurisdiction to consider de novo wheth-
er the Veterans Court properly exercised jurisdiction to
hear arguments before it. Ledford v. West, 136 F.3d 776,
778 (Fed. Cir. 1998) (“Whether the [Veterans Court] had
BLEVINS   v. SHINSEKI                                      5



jurisdiction is a matter of statutory interpretation” (citing
38 U.S.C. § 7252)); see e.g., Maggitt v. West, 202 F.3d
1370, 1372 (Fed. Cir. 2000). The Veterans Court’s juris-
diction is to be construed narrowly and “with precision
and with fidelity to the terms by which Congress has
expressed its wishes.’” Kukana v. Holder, 558 U.S. 233,
252 (2010) (quoting Cheng Fan Kwok v. Immigration &
Naturalization Serv., 392 U.S. 206, 212 (1968)).
    The Veterans Court did not err in declining to consid-
er Mr. Blevins’s alleged PTSD. The issue before the
Veterans Court was whether the Board erred in refusing
to reopen Ms. Blevins’s claim for entitlement pursuant to
Mr. Blevins’s in-service nasal injury. Any allegation of
PTSD underlying Ms. Blevins’s claim was not before the
Board, and in turn, not properly before the Veterans
Court to review. 38 U.S.C. § 7252(a), (b) (stating that the
Veterans Court has jurisdiction “to review decisions of the
[Board] . . . on the record of the proceedings before the
Secretary and the Board”); see also Henderson v. Shinseki,
589 F.3d 1201, 1212 (Fed. Cir. 2009), rev’d and remanded
on other grounds, Henderson ex rel. Henderson v.
Shinseki, 131 S. Ct. 1197 (2011) (“[T]he Veterans Court
reviews each case that comes before it on a record that is
limited to the record developed before the RO and the
Board.”).
    As the Veterans Court stated, Ms. Blevins remains
able to bring a new claim to reopen based on any new and
material evidence associated to the claims that Mr.
Blevins suffered from service-connected PTSD, and that
his heart disease and related death were caused by self-
medicating for PTSD. See 38 U.S.C. § 5108.
    For the foregoing reasons, the Veterans Court’s deci-
sion is
                        AFFIRMED
    No Costs.